PER CURIAM.
This appeal by the Collector of Internal Revenue from a judgment entered in the district court for the Western District of Kentucky awarding appellee a recovery of $18,127.33, with legal interest from December 21, 1940, and costs, has been heard and considered upon the record and upon the printed briefs and oral arguments of attorneys for the contending parties; and it appearing that the findings of fact in the district court are based upon stipulated evidence; and that its conclusions of law thereupon are soundly reasoned in its opinion filed of record and published in 50 F. Supp. 765, and are in consonance with the opinion of this court in Glenn v. Chess & Wymond, Inc., 132 F.2d 621; and that the decision reached is correct; the judgment of the district court is affirmed.